Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/14/2022 has been entered.  As directed by the amendment: claim 1 has been amended and claim 5 has been cancelled.  Therefore, claims 1-4 and 6-12 are currently pending.
The amendment is sufficient in overcoming the previously indicated rejections under 35 USC 103.
Further grounds of rejection, necessitated by the amendment, are presented herein.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-4 and 6-12 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out 
	Regarding claim 1, the recitation of “wherein the heat-conducting track in the first track section or in the deflection section branches into three branch tracks separated from one another by branch insulating gaps wherein the branch tracks meet up again in the second track section at a distance of the deflection section…” renders the claim indefinite as it is unclear what is meant by “a distance of the deflection section.”  Do the branch tracks meet up again in the second track section at a distance from the deflection section?	It is unclear if “a distance of” refers to a specific point of the deflection section, for instance, the branch tracks meeting up again in the second track section at an end (or start, mid-point, etc.) of the deflection section.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klinkmuller et al. (U.S. Publication 2018/0152990; relying on foreign priority date of 05/30/2015), hereinafter Klinkmuller.
Regarding claim 1, Klinkmuller teaches an electrical heating device for mobile applications (para. 0001; “The present invention relates to an electric heating device for mobile applications, in particular to such an electric heating device that comprises a Figs. 1-3), having: 
a substrate (Fig. 3, substrate 2; para. 0032) and a heat-conducting layer (heating conductor layer 4; para. 0034) formed on the substrate (deposited on the substrate 2), 
wherein the heat-conducting layer has at least one heat-conducting track (para. 0035; at least one heating conductor track 5) that is arranged on the substrate (Figs. 1-2), 
wherein the heat-conducting track (5) is structured such that a multiplicity of track sections (Fig. 1), separated from one another by insulating gaps, is formed, (para. 0037; “The heating conductor track 5 is structured in such a manner that it extends in a bifilar pattern on the substrate 2. The heating conductor track 5 is structured in such a manner that it comprises a multiplicity of track sections 6 that are formed adjacent to one another on the substrate 2, said track sections being separated from one another by insulating gaps 7 and consequently being electrically insulated with respect to one another.”) 

    PNG
    media_image1.png
    295
    319
    media_image1.png
    Greyscale

Fig. 2 (showing deflection section)

wherein the heat-conducting track has at least one deflection section (Figure 2, taking in entirety) at which the heat-conducting track is deflected (para. 0040; “The heating conductor track 5 is deflected at the reversal sites 8 in the main plane over a total of essentially 180.degree. in such a manner that inner-lying track sections 6a through which current is flowing in the opposite direction are arranged separated from one another only by one insulating gap 7 and extend parallel to one another.”) (Here, the deflection section is taken to include elements 6a, 6b, 11, 7, and 8) and which is arranged between a first and a second track section (6), 

    PNG
    media_image2.png
    352
    495
    media_image2.png
    Greyscale

Figure 1 (showing track sections)

    PNG
    media_image3.png
    295
    319
    media_image3.png
    Greyscale

Figure 2 (showing curvature of deflection section)

wherein the first and the second track section have a smaller curvature in comparison with the deflection section (Here, track sections 6, as shown in Figure 1, are substantially straight compared to the curvature, indicated by annotated arrows, of the deflection section), the first and 

    PNG
    media_image4.png
    402
    614
    media_image4.png
    Greyscale

Figure 2 (showing branches of the deflection section)

wherein the heat-conducting track (5) in the first track section or in the deflection section branches into three branch tracks (two inner-lying track sections 6a, three outer track sections 6b) (Please note that the use of “comprising” allows for more than three branch tracks.  That is, the broadest reasonable interpretation of the claim language is not limited to only three branch tracks) separated from one another by branch insulating gaps (insulating gaps 7 separating respecting branch tracks-para. 0042-0043
wherein the branch tracks (6a/6b) meet up again in the second track section (respective track section 6) at a distance of the deflection section (considered to correspond to a distance from the deflection section.  For instance, branch tracks 6a/6b meet up again, after reversal point 8, in track section 6 at a distance from the deflection section) (Here, as an illustrative example, the branch tracks 6b meet up in corresponding track sections 6, which correspond to the second track sections.  The broadest reasonable interpretation of the claim language does not require, nor is limited to, the branch tracks meeting up again in the same track), 
wherein a distance between adjacent track sections having mutually opposing current flow directions (current flow indicated by arrows shown in Fig. 2) is designed so as to be locally widened in the region of the deflection section so that the deflection section comprises an enclosed region (para. 0007; “The spacing between the adjacent inner-lying track sections through which current is flowing in opposite directions with respect to one another becomes locally wider on the inner side in the region of the reversal site. In the region of the reversal site, the inner-lying track sections protrude outwards towards track sections that lie further outwards and are separated from the inner-lying track sections by the insulating gaps and in the case of the track sections that lie further outwards the width of the track sections reduces locally in order to compensate for the local widening on the 
wherein the enclosed region (11) is electrically conductively connected to the second track section (see above), 
wherein the local widening is configured such that an excessive length difference between current paths in the track sections is avoided (para. 0042; “By virtue of the local widening of the spacing between the inner-lying track sections 6a in the region of the reversal site 8, an excessive difference in length is avoided between the current paths on the outer edge of the inner-lying track sections 6a and the current paths at the inner edge of the inner-lying track sections 6a with the result that an excessive concentration of the current flow at the inner side of the reversal site 8 is avoided. Such an excessive local concentration of the current flow would result in the region of the reversal site 8 being locally excessively heated.”).
Regarding claim 2, Klinkmuller, as applied to claim 1, teaches each claimed limitation and further teaches wherein the first and second track section run at least sectionally parallel to one another (Fig. 1 and para. 0017) and/or in that the deflection section brings about a deflection by at least 180° (para. 0040; “The heating conductor track 5 is deflected at the reversal sites 8 in the main plane over a total of essentially 180° in such a manner that inner-lying track sections 6a through which current is flowing in the opposite direction are arranged separated from one another only by one insulating gap 7 and extend parallel to one another.”).  
Regarding claim 3, Klinkmuller, as applied to claim 1, teaches each claimed limitation and further teaches wherein an inner branch track (6a) is designed so as to be narrower with respect to an outer branch track (6b), at least on average and/or at least sectionally (para. 0043; “the local widening of the spacing between the inner-lying track sections 6a that would result in a reduction in the width of the inner-lying track sections 6a in this region is compensated in this embodiment at least in part by virtue of the fact that the inner-lying track sections 6a widen in the region of the reversal site 8 outwards in the direction of the adjacent track sections 6b that lie further outwards and consequently protrude further outwards. In this manner, a great local widening of the track cross-section of the inner-lying track sections 6a that would likewise result in an increased local temperature increase is avoided.”).  
Regarding claim 4, Klinkmuller, as applied to claim 1, teaches each claimed limitation and further teaches wherein the branch tracks (6a/6b) extend over at most 70% of the first and/or second track section (6) (Figure 1, branch tracks 6a/6b extend over less than 70% of track sections 6).  
Regarding claim 6, Klinkmuller, as applied to claim 1, teaches each claimed limitation and further teaches wherein the branch tracks are arranged at the same height with respect to a surface of the substrate and/or have an identical thickness perpendicular to the surface of the substrate (para. 0012; “The respective heating conductor track can preferably have a width of a few millimeters, in particular a width of between 2.5 mm and 5 mm, and a height (extending in the direction perpendicular to the substrate) in the region of 5 µm up to 20 µm, in particular in the range of 10 µm to 15 µm.”).  
Regarding claim 7, Klinkmuller, as applied to claim 1, teaches each claimed limitation and further teaches wherein the at least one heat-conducting track extends on the substrate in a bifilar pattern (para. 0037; “The heating conductor track 5 is structured in such a manner that it extends in a bifilar pattern on the substrate 2.”).  
Regarding claim 8, Klinkmuller, as applied to claim 1, teaches each claimed limitation and further teaches wherein the heat- conducting track has at least two or at least three deflection sections (Figure 1; 4 shown).  
Regarding claim 9, Klinkmuller, as applied to claim 1, teaches each claimed limitation and further teaches wherein the heat-conducting layer covers at least 80% of the substrate surface (para. 0014; “the heating conductor layer covers at least 80% of the substrate surface, preferably at least 85% of the substrate surface.”) and/or wherein an electrically insulating material is arranged in the insulating gaps (para. 0016; “an electrically insulating material is arranged in the insulating gaps.”) and/or the heat-conducting track is designed such that two track sections with an identically oriented current flow direction run adjacent and parallel to one another at least over a Fig. 1) and/or the heat-conducting track is designed such that the heat conducting track runs straight over a predominant proportion of a length of the heat conducting track (Fig. 1), and/or wherein at least one further layer is formed on the heat-conducting layer (Fig. 3; insulating layer 10 formed on heating conductor layer 4).  
Regarding claim 10, Klinkmuller, as applied to claim 1, teaches each claimed limitation and further teaches wherein the electrical heating device is a motor vehicle heating device (para. 0001-0002 and 0003).  
Regarding claim 11, Klinkmuller, as applied to claim 1, teaches each claimed limitation and further teaches a vehicle comprising an electrical heating device according to claim 1 (para. 0003 and 0013; electric heating device used in electric or hybrid vehicles).  
Regarding claim 12, Klinkmuller, as applied to claim 1, teaches each claimed limitation and further teaches the use of an electrical heating device according to claim 1, in a motor vehicle, comprising a step of utilizing the electrical heating device (para. 0003 and 0013; electric heating device used in electric or hybrid vehicles).
Alternative Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegener et al. (U.S. Publication 2015/0163863), hereinafter Wegener, and in view of Klinkmuller et al. (U.S. Publication 2018/0152990; relying on foreign priority date of 05/30/2015), hereinafter Klinkmuller.
	Regarding claim 1, Wegener teaches an electrical heating device for mobile applications (para. 0001, “electrical heating device for a motor vehicle and also to a corresponding motor vehicle”) (Figures 1-3, electrical heating device 10), having: 

    PNG
    media_image5.png
    490
    502
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    252
    326
    media_image6.png
    Greyscale

a substrate (20) (para. 0021, “substrate 20 is an aluminum substrate that is embodied as a heat exchanger”) and a heat-conducting layer (12) (para. 0021, heating resistor) formed on the substrate (20) (para. 0021, “arranged on an adhesive layer 18 that is arranged on” the substrate), wherein the heat-conducting layer (12) has at least one heat-conducting track (para. 0021, the heating resistor is “embodied as a conductor track”) that is arranged on the substrate (20), wherein the heat-conducting track (12) is structured such that a multiplicity of track sections (Figs. 1 and 2), separated from one 

    PNG
    media_image7.png
    365
    741
    media_image7.png
    Greyscale

another by insulating gaps (insulating regions 22 and 24, having insulating material-para. 0021) (para. 0021, “…the conductor track 12 is divided in the heating region along its length in each case into two part paths by means of a continuous, path-insulating region 22 and said part paths are supplied with current in a parallel manner…multiple parallel insulating regions can be used.” Furthermore, “Sections of the conductor track that have a current that is flowing in opposing directions are in each case electrically insulated with respect to one 12) has at least one deflection section (Figure 1 and 2; deflecting sections 26 and 28) (para. 0021, “two deflecting regions 26, 28 are provided in the interior of the helical shape of the conductor track 12 in which the conductor track 12 is deflected in each case into the opposing direction.”) at which the heat-conducting track (12) is deflected and which is arranged between a first and a second track section (as shown in Figures 1 and 2, deflecting regions 26 and 28 are arranged between the track sections), wherein the first and the second track section have a smaller curvature in comparison with the deflection section the first and second track sections are designed so as to be at least substantially straight (As shown in Figure 1 and, in more detail, in Figure 2, where the track sections are substantially straight with the exception of radial ends, while deflecting section 26 is substantially, if not entirely, curved) (para. 0009, “…straight conductor track sections can essentially be aligned orthogonally with respect to one another and/or can be arranged with respect to a current flow in the opposing direction….”), 

    PNG
    media_image8.png
    594
    775
    media_image8.png
    Greyscale

wherein the heat-conducting track in the first track section or in the deflection section branches into branch tracks (annotated above) separated from one another by branch insulating gaps (para. 0021, “A wider insulating region 30, 32 is provided in each case in the region of this deflection. These insulating regions 30, 32 are embodied in this case in a drop-shaped manner and compel a current flow in the region of the deflections 26, 28 as far as possible by way of the entire width of the conductor track 12.”) (the branch sections are taken as the sections that are separated by insulating regions 30 and 32, where 30 and 32 are considered to correspond to the claimed “branch insulating gaps”), wherein the branch tracks meet up again in the second track section at a distance of (from) deflection section (as shown in Figures 1 and 2), wherein a distance between adjacent track sections having mutually opposing current flow directions is designed so as to be locally widened in the region of the deflection section (para. 0021, “…supplied with a current in opposing directions in each case lie adjacent to one another at the deflection sections and the straight sections…” and “…compel a current flow in the region of the deflections 26, 28 as far as possible by way of the entire width of the conductor track 12. It is also possible to make the conductor track narrower, in particular to reduce the width of the conductor track rather than widen the insulating region. In addition to the two deflections into the opposing direction, said deflections making it particularly easy to distribute…”).
	Wegener states, in paragraph 0021, that “insulating regions 30, 32 are embodied in this case in a drop-shaped manner and compel a current flow in the region of the deflections 26, 28 as far as possible by way of the entire width of the conductor track 12” and that the deflections make it “particularly easy to distribute the current in a uniform manner.”  Wegener, therefore, cannot be said to teach the use of an enclosed region being electrically conductively connected to the second track section.
	Wegener is further silent on the use of three branch tracks and the local widening being configured such that an excessive length difference between current paths in the track sections is avoided.
	Along the same field of endeavor of electric heating devices for mobile applications, Klinkmuller teaches (para. 0001) (figures 1-2 and paragraph 0042; “the para. 0042; “…the enclosed region 11 is connected in an electrically conductive manner to one of the inner-lying track sections 6a, in other words the heating conductor layer 4 is not interrupted with respect to this inner-lying track section 6a.”).  

    PNG
    media_image4.png
    402
    614
    media_image4.png
    Greyscale

Figure 2 (showing branches of the deflection section)

Klinkmuller further teaches wherein the heat-conducting track (5) in the first track section or in the deflection section branches into three branch tracks (two inner-lying track sections 6a, three outer track sections 6b) (Please note that the use of “comprising” allows for more than three branch tracks.  That is, the broadest reasonable insulating gaps 7 separating respecting branch tracks-para. 0042-0043), wherein the branch tracks (6a/6b) meet up again in the second track section (respective track section 6) at a distance of the deflection section (considered to correspond to a distance from the deflection section.  For instance, branch tracks 6a/6b meet up again, after reversal point 8, in track section 6 at a distance from the deflection section) (Here, as an illustrative example, the branch tracks 6b meet up in corresponding track sections 6, which correspond to the second track sections.  The broadest reasonable interpretation of the claim language does not require, nor is limited to, the branch tracks meeting up again in the same track).
Klinkmuller further teaches wherein the local widening is configured such that an excessive length difference between current paths in the track sections is avoided (para. 0042; “By virtue of the local widening of the spacing between the inner-lying track sections 6a in the region of the reversal site 8, an excessive difference in length is avoided between the current paths on the outer edge of the inner-lying track sections 6a and the current paths at the inner edge of the inner-lying track sections 6a with the result that an excessive concentration of the current flow at the inner side of the reversal site 8 is avoided. Such an excessive local concentration of the current flow would result in the region of the reversal site 8 being locally excessively heated.”).
	The advantage of combining the teachings of Klinkmuller is that in doing so would avoid excessive local concentration of current flow, which would otherwise cause excessive local heating (para. 0042) (see also para. 0043, suppressing local “hot spots”).
para. 0042) (see also para. 0043, suppressing local “hot spots”).
Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation.

    PNG
    media_image7.png
    365
    741
    media_image7.png
    Greyscale

Wegener further teaches the first and second track section run at least sectionally parallel to one another (as shown above, the track sections extend parallel to each other along most of their length, with the exception of the radial ends) and/or in that the deflection section brings about a deflection by at least 180° (para. 0009, “…further deflections of less than 180°, in particular of 90° are provided that can be mutually connected by means of straight conductor track sections…”).  
Regarding claim 3, the primary combination, as applied to claim 1, teaches each claimed limitation.

    PNG
    media_image9.png
    430
    703
    media_image9.png
    Greyscale

Wegener further teaches an inner branch track being designed so as to be narrower with respect to an outer branch track, at least on average and/or at least sectionally (as detailed above).  
Regarding claim 4, the primary combination, as applied to claim 1, teaches each claimed limitation.

    PNG
    media_image10.png
    446
    681
    media_image10.png
    Greyscale

Wegener further teaches that the branch tracks extend over at most 70% of the first and/or second track section (as shown above in Figure 2, and in Figure 1.  The branch sections extend, for instance, less than half over the track sections).  
Regarding claim 6, the primary combination, as applied to claim 1, teaches each claimed limitation.
Wegener further teaches the branch tracks being arranged at the same height with respect to a surface of the substrate and/or have an identical thickness perpendicular to the surface of the substrate (best shown in Figure 3) (para. 0024, “The height of the conductor track that is described in the above description can expediently amount to 30 µm, preferably between 5 µm to 20 µm and in particular between 10 µm and 15 µm on the substrate. Greater heights/thicknesses of the conductor track by way of example up to 1 mm are of course also possible. The height/thickness of the 
Regarding claim 7, the primary combination, as applied to claim 1, teaches each claimed limitation.
Wegener further teaches that the at least one heat-conducting track (12) extends on the substrate (20) in a bifilar pattern (para. 0021, “…routed in a spiral or coil-shaped manner having straight sections in a bifilar manner...”).  
Regarding claim 8, the primary combination, as applied to claim 1, teaches each claimed limitation.
Wegener further teaches wherein the heat-conducting track (12) has at least two or at least three deflection sections (para. 0021, two deflecting regions 26 and 28).  
Regarding claim 9, the primary combination, as applied to claim 1, teaches each claimed limitation.
Wegener further teaches wherein the heat-conducting layer (12) covers at least 80% of the substrate surface (figure 3 shows 12 covering the entire surface of 20) and/or wherein an electrically insulating material is arranged in the insulating gaps (para. 0021, “…the insulating regions can be embodied by means of forming a gap in the conductive material of the conductor track or by means of inserting insulating material in a gap of this type…”) and/or the heat-conducting track is designed such that in each case two track sections with an identically oriented current flow direction run adjacent and parallel to one another at least over a predominant proportion of its length and/or the heat-conducting track is designed such that the heat conducting track runs straight over a predominant proportion of a length of the heat conducting track (figures 1-2 and paragraphs 009 and 0011, straight conducting tracks), and/or wherein at least one further layer is formed on the heat-conducting layer (para. 0014, “…the conductor track is covered by an insulating layer. The insulating layer can by way of example comprise air or be formed by means of a suitable insulating material…”).  
Regarding claim 10, the primary combination, as applied to claim 1, teaches each claimed limitation.
Wegener further teaches wherein the electrical heating device (10) is a motor vehicle heating device (para. 0001, “…electrical heating device for a motor vehicle and also to a corresponding motor vehicle….”) (See also paragraphs 0002-0003 and 0007).
Regarding claim 11, the primary combination, as applied to claim 1, teaches each claimed limitation.
Wegener further teaches a vehicle comprising an electrical heating device according to claim 1 (para. 0001, “…electrical heating device for a motor vehicle and also to a corresponding motor vehicle….”) (See also paragraphs 0002-0003, 0007, and 0015).  
Regarding claim 12, the primary combination, as applied to claim 1, teaches each claimed limitation.
Wegener further teaches a use of an electrical heating device according to claim 1 a motor vehicle, comprising a step of utilizing the electrical heating device (para. 0001, “…electrical heating device for a motor vehicle and also to a corresponding motor vehicle….”) (See also paragraphs 0002-0003, 0007, and 0015).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN C DODSON/Primary Examiner, Art Unit 3761